The offense is robbery with firearms. The punishment assessed is confinement in the State penitentiary for a period of twenty-five years. *Page 277 
It has been made known to this court by the affidavit of the sheriff of Bowie County that on the 7th day of November, 1941, the appellant escaped from the jail of said county, and that he did not voluntarily return within ten days to the custody of the officer from whom he escaped. Under the terms of Article 824, C. C. P., as amended by Acts of 1933, Chap. 34, (Vernon's Ann. C. C. P., Art. 824) and Art. 825, C. C. P., the escape of appellant deprives this court of jurisdiction of the appeal. It is therefore dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.